Citation Nr: 1033727	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel







INTRODUCTION

The Veteran served on active duty from August 1973 to November 
1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas denied service connection for a left knee 
disorder.  The Veteran disagreed with that determination and 
perfected a timely appeal of the denial of that issue.  [Due to 
the location of the Veteran's residence, the jurisdiction of his 
appeal remains with the RO in Chicago, Illinois.]  


FINDING OF FACT

The Veteran does not have a chronic left knee disability.  


CONCLUSION OF LAW

A chronic left knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran very generally contends that he has a current left 
knee disorder that is related to an injury he sustained during 
active duty service.  The Board will first address preliminary 
matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was informed in a September 2005 letter that in order 
to establish a claim for service connection the evidence must 
show a current disability; an injury, event, or disease incurred 
during active duty service; and a connection between the current 
disability and the injury, event, or disease incurred during 
service.  The Veteran was also informed of the information and 
evidence VA would seek to obtain on behalf of the Veteran and of 
the evidence the Veteran was expected to provide.  In addition, 
the Veteran was informed that if necessary, a medical examination 
would be provided to help him substantiate his claim.

In April 2007, the Veteran was informed of how VA determines a 
disability rating and an effective date in accordance with the 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
notification was given to the Veteran after the initial denial of 
his service connection claim January 2006, the timing defect of 
the notice was cured by the agency of original jurisdiction's 
(AOJ's) readjudication of the Veteran's claim and issuance of a 
statement of the case in April 2007.  

In addition, the Board finds that VA has complied with its duty 
to assist the Veteran.  Specifically, the RO obtained the 
Veteran's service treatment records in this case and requested 
that he provide any evidence that he has in support of his claim.  
A medical examination was not provided; however, as discussed 
below, one is not required.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  As is 
discussed in detail below, the claims folder contains no 
competent evidence of the existence of a chronic left knee 
disability.  

In this regard, the Board is cognizant that the Veteran, as a lay 
witness, is competent to describe symptoms that he experiences 
with his left knee disorder.  See for example, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran, however, 
has not described any symptoms of a chronic left knee disorder 
that can be construed as evidence of a current disorder; rather, 
he has simply stated that he has a left knee condition in the 
context of a claim.  As such, the evidence does not meet even the 
limited requirements of McLendon, and the Board finds that a 
medical examination is not warranted.

For these reasons, the Board finds that VA has met its 
obligations to notify and to assist the Veteran.

The Board also notes that the Veteran has chosen in writing not 
to present his claim at a hearing before a Veterans Law Judge.  
Thus, the Board will decide the claim on its merits.

Relevant Law And Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Analysis

The Veteran stated in his claim that he wanted VA to "reopen his 
claim to rate my service-connected left knee condition."  The 
Veteran's VA claims folder shows that the Veteran was not 
service-connected for a left knee condition.  The Veteran stated 
in the notice of disagreement that "[F]ollowing the injury I 
sustained in service, it should be apparent that my current 
condition is related to that incident."  Finally, in the 
substantive appeal, the Veteran contended that VA did not 
adequately review his service treatment records which show, as 
the RO acknowledged, that he twisted his knee playing basketball 
in October 1976.

As noted above, the first element of a service connection claim 
is evidence of a current disability.  Without such evidence, a 
claim cannot prevail; there must be competent evidence of a 
current disability.  In this case, the sum total of the evidence 
of a current disability is two statements made by the Veteran 
that he has a current left knee condition.  He does not say how 
that condition has manifested, how long it has manifested, or why 
he thinks it is connected to his service injury. 

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  Indeed, VA has 
specifically asked him for such evidence.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [stipulating that it is the 
claimant's responsibility to support a claim for VA benefits].  
The Court has held that "[t]he duty to assist is not always a 
one-way street . . . if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also stated that:  "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  

Here, the Veteran did not specify to any degree the nature and 
extent of a current left knee disorder.  He has also not 
referenced the existence of any medical records supportive of a 
diagnosis of a chronic left knee disability.  In addition, the 
claims folder contains no records of post-service left knee 
treatment.  In fact, a VA general medical examination conducted 
in August 1981 reflected no left knee pathology.  Clearly, the 
file is absent of any diagnosis, by a medical professional, of a 
chronic left knee disability.  For these reasons, the Board finds 
that element (1) is not satisfied and that entitlement to service 
connection for a left knee disorder fails on that basis alone.  

However, for the sake of completeness, the Board will briefly 
address the remaining two Shedden elements.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 
Vet. App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In this regard, the Board acknowledges that element (2) is 
supported by an October 7, 1976, entry in the Veteran's service 
treatment records which indicates the Veteran was treated for a 
twisted left knee.  However, the Board also observes that the 
Veteran's separation physical does not indicate any left knee 
problem existed at the time the Veteran was discharged from 
active duty.  Moreover, there is no medical evidence of record of 
a continuing left knee disability after service.  The Board 
observes that the mere fact of an in-service injury is not 
enough; there must be competent evidence of a chronic disability 
resulting from that injury. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).  

With regard to element (3), there is no medical evidence of 
record substantiating a connection between the Veteran's in-
service left knee injury and any current condition.  To the 
extent that the Veteran's statement can be construed to be such 
evidence, the Board observes that there is nothing in the record 
to establish that the Veteran has the training, education or 
experience to make such a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Thus, his statement is of no probative value.  For 
those reasons, the Board finds that element (3) is also not 
satisfied.

Clearly, at no time during the appeal period has a chronic left 
knee disability been diagnosed.  Based on this evidentiary 
posture, the preponderance of the evidence is against the 
Veteran's claim for service connection for a left knee 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof of 
a present disability, there can be no valid claim).  See also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates 
that a service connection claim may be granted if a diagnosis of 
a chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

As the preponderance of the evidence is against this issue, the 
benefit-of-the-doubt rule does not apply.  The Veteran's service 
connection claim must, therefore, be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


